Per Curiam. On February 6,1989, we granted review of the decision of the Arkansas Court of Appeals in which it was held that the Arkansas Public Service Commission could not regulate a pipeline from a TXO facility to Arkansas Charcoal Company except to the extent of requiring an environmental impact statement. The Commission and Arkansas Western Gas Company have moved to stay the mandate of the court of appeals. TXO and Arkansas Charcoal Company oppose the motion for fear that staying the court of appeals mandate will reinstate cease and desist orders issued by the Commission which were the subject of the appeal to the court of appeals. They suggest that if the court of appeals mandate is stayed, the only way to retain the status quo is to stay the cease and desist orders of the Commission as well. The Commission and Arkansas Western Gas Company have responded that they have no objection to staying the Commission’s orders. The court of appeals mandate in this case is stayed as are the orders of the Commission.